Exhibit 10.4

 

[g79391kiimage002.jpg]

St. Paul Travelers

385 Washington Street

St. Paul, MN 55102-1396

651-310-7911 TEL

www.stpaultravelers.com

 

 

April 27, 2005

 

 

William Heyman

1111 Park Avenue, Apt# 9C

NY, NY 10128

 

Dear Bill:

 

Pursuant to Subsection (V)(D) of the letter agreement confirming our respective
understandings and agreements regarding your waiver of rights under The St. Paul
Companies, Inc. Amended and Restated Special Severance Policy in exchange for
consideration from The St. Paul Travelers Companies, Inc. (the “Company”) dated
April 27, 2005 (the “April 2005 Letter Agreement”), the following is a general
waiver and release for your execution (hereinafter referred to as the “Letter
Agreement”):

 


I.                                         GENERAL WAIVER, RELEASE AND COVENANT
NOT TO SUE


 


A.                                   GENERAL WAIVER AND RELEASE.


 


1.                                       AS A MATERIAL INDUCEMENT TO COMPANY TO
ENTER THE 2005 LETTER AGREEMENT, AND IN CONSIDERATION OF COMPANY’S PROMISE TO
MAKE THE PAYMENT SET FORTH IN THE 2005 LETTER AGREEMENT, YOU HEREBY KNOWINGLY
AND VOLUNTARILY RELEASE AND FOREVER DISCHARGE COMPANY AND ALL OF ITS
SUBSIDIARIES, AFFILIATES AND RELATED ENTITIES (THE “COMPANY ENTITIES”), AND ALL
OF THEIR PAST, PRESENT AND FUTURE RESPECTIVE AGENTS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND ASSIGNS FROM ANY FEDERAL, STATE OR LOCAL CHARGES,
CLAIMS, DEMANDS, ACTIONS, LIABILITIES, SUITS, OR CAUSES OF ACTION, AT LAW OR
EQUITY OR OTHERWISE, FOR ATTORNEYS FEES OR DAMAGES (INCLUDING CONTRACT,
COMPENSATORY, PUNITIVE OR LIQUIDATED DAMAGES) OR EQUITABLE RELIEF, WHICH YOU MAY
EVER HAVE HAD, HAVE NOW OR MAY EVER HAVE OR WHICH YOUR HEIRS, EXECUTORS OR
ASSIGNS CAN OR SHALL HAVE, AGAINST ANY OR ALL OF THEM, WHETHER KNOWN OR UNKNOWN,
ON ACCOUNT OF OR ARISING OUT OF YOUR EMPLOYMENT WITH COMPANY UP THROUGH THE DATE
YOU EXECUTE THIS LETTER AGREEMENT.


 


2.                                       THIS RELEASE INCLUDES, BUT IS NOT
LIMITED TO RIGHTS AND CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. § 1981, THE
AMERICANS WITH DISABILITIES ACT, THE WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT, THE


 

--------------------------------------------------------------------------------


 


FAIR LABOR STANDARDS ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE SARBANES-OXLEY
ACT OF 2002, ANY STATE OR LOCAL HUMAN RIGHTS STATUTE OR ORDINANCE, ANY CLAIMS OR
RIGHTS OF ACTION RELATING TO BREACH OF CONTRACT, PUBLIC POLICY, PERSONAL OR
EMOTIONAL INJURY, OR DEFAMATION.  YOU SPECIFICALLY WAIVE THE BENEFIT OF ANY
STATUTE OR RULE OF LAW THAT, IF APPLIED TO THIS AGREEMENT, WOULD OTHERWISE
EXCLUDE FROM ITS BINDING EFFECT ANY CLAIMS NOT NOW KNOWN BY YOU TO EXIST.  THIS
RELEASE DOES NOT PURPORT TO WAIVE CLAIMS ARISING UNDER THESE LAWS AFTER THE DATE
YOU EXECUTE THIS LETTER AGREEMENT.


 


3.                                       YOU ACKNOWLEDGE THAT YOU HAVE REVIEWED
THE INFORMATION ABOUT THE OFFER DESCRIBED IN THE APRIL 2005 LETTER AGREEMENT. 
YOU ACKNOWLEDGE THAT YOU HAVE BEEN GRANTED AT LEAST TWENTY-ONE (21) DAYS TO
CONSIDER THIS LETTER AGREEMENT.  YOU FURTHER ACKNOWLEDGE THAT IF THIS LETTER
AGREEMENT IS NOT EXECUTED BY YOU AND RETURNED TO COMPANY AS SPECIFIED IN THIS
SUBSECTION WITHIN TWENTY-ONE (21) DAYS FROM THE DATE THIS LETTER AGREEMENT WAS
PRESENTED TO YOU, THE COMPANY’S OFFER CONTAINED IN THE APRIL 2005 LETTER
AGREEMENT IS WITHDRAWN AND RESCINDED, AND YOU WILL NOT BE ELIGIBLE TO RECEIVE
THE PAYMENT DESCRIBED IN SECTION I OF THE APRIL 2005 LETTER AGREEMENT.  THIS
DULY EXECUTED LETTER AGREEMENT MUST BE RECEIVED BY COMPANY BY THE CLOSE OF THE
BUSINESS DAY ON THE TWENTY-FIRST (21ST) AFTER THE LETTER AGREEMENT IS PRESENTED
TO YOU.  PLEASE RETURN THIS EXECUTED LETTER AGREEMENT TO JOHN P. CLIFFORD, JR.,
SENIOR VICE PRESIDENT, HUMAN RESOURCES, 385 WASHINGTON STREET, MAIL CODE 102W,
SAINT PAUL, MINNESOTA 55102-1396.


 

You further acknowledge that by virtue of being presented with this Letter
Agreement, you have been advised in writing to consult with legal counsel prior
to executing this Letter Agreement.  You understand that if you execute this
Letter Agreement prior to the expiration of twenty-one (21) days, or choose to
forego the advice of legal counsel, you do so freely and knowingly, and waive
any and all future claims that such action or actions would affect the validity
of this Letter Agreement.  Any changes made to this Letter Agreement after its
first presentation to you, whether material or immaterial, do not re-start the
tolling of this twenty-one (21) day period.

 


4.                                       YOU UNDERSTAND THAT YOU MAY CANCEL THIS
LETTER AGREEMENT AT ANY TIME ON OR BEFORE THE FIFTEENTH (15TH) DAY FOLLOWING THE
DATE ON WHICH YOU SIGN THIS LETTER AGREEMENT.  TO BE EFFECTIVE, THE DECISION TO
CANCEL MUST BE IN WRITING AND DELIVERED, PERSONALLY OR BY CERTIFIED MAIL, TO THE
ATTENTION OF JOHN P. CLIFFORD, JR., SENIOR VICE PRESIDENT, HUMAN RESOURCES, 385
WASHINGTON STREET, MAIL CODE 102W, SAINT PAUL, MINNESOTA 55102-1396, ON OR
BEFORE THE FIFTEENTH (15TH) DAY AFTER YOU SIGN THIS LETTER AGREEMENT.  COMPANY
WILL MAKE THE PAYMENT UNDER SECTION I OF THE APRIL 2005 LETTER AGREEMENT WITHIN
20 DAYS AFTER IT IS EXECUTED BY BOTH PARTIES PROVIDED THAT YOUR CANCELLATION
RIGHTS AS DESCRIBED IN THIS SUBSECTION EXPIRE.  IF YOU EXERCISE YOUR LIMITED
RIGHT TO REVOKE, YOU AGREE TO RETURN ANY CONSIDERATION RECEIVED UNDER THE TERMS
OF THE APRIL 2005 LETTER AGREEMENT AND THAT COMPANY IS RELEASED FROM ANY
OBLIGATIONS UNDER THE APRIL 2005 LETTER AGREEMENT.


 

2

--------------------------------------------------------------------------------


 


B.                                     COVENANT NOT TO SUE.  YOU COVENANT AND
AGREE NOT TO SUE OR BRING ANY ACTION, WHETHER FEDERAL, STATE, OR LOCAL, JUDICIAL
OR ADMINISTRATIVE, NOW OR AT ANY FUTURE TIME, AGAINST COMPANY, ANY COMPANY
ENTITY, AND ITS OR THEIR RESPECTIVE AGENTS, DIRECTORS, OFFICERS OR EMPLOYEES,
WITH RESPECT TO ANY CLAIM RELEASED HEREBY OR ARISING OUT OF YOUR EMPLOYMENT WITH
COMPANY UP THROUGH THE DATE YOU SIGN THIS LETTER AGREEMENT.  NEVERTHELESS, THIS
AGREEMENT DOES NOT PURPORT TO LIMIT ANY RIGHT YOU MAY HAVE TO FILE A CHARGE
UNDER THE ADEA OR OTHER CIVIL RIGHTS STATUTE OR TO PARTICIPATE IN AN
INVESTIGATION OR PROCEEDING CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR OTHER INVESTIGATORY AGENCY.  THIS AGREEMENT DOES, HOWEVER, WAIVE
AND RELEASE ANY RIGHT TO RECOVER DAMAGES UNDER THE ADEA OR OTHER CIVIL RIGHTS
STATUTE.


 

II.                                     MISCELLANEOUS PROVISIONS

 

A.                                   Amendment or Termination.  This Letter
Agreement may not be amended or terminated without the prior written consent of
you and Company.

 

B.                                     Execution.  This Letter Agreement may be
executed in any number of counterparts that together shall constitute but one
agreement.  However, the Letter Agreement shall not be effective until it has
been executed by both parties.

 

C.                                     Assignment.  The rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party, except that Company may assign its
rights or delegate its obligations to any direct or indirect wholly owned
subsidiary of The St. Paul Travelers Companies, Inc., without your consent. 
This Letter Agreement shall be binding on and inure to the benefit of our
respective successors and, in your case, your heirs and other legal
representatives.

 

D.                                    Arbitration; Governing Law.  Any
controversy or claim between Company and you arising out of this Letter
Agreement will be resolved by binding arbitration in the State of Minnesota
using the Laws of the State of Minnesota in accordance with the Arbitration
Rules of the American Arbitration Association. Any judgment on the award
rendered by the arbitration(s) may be entered in any court having jurisdiction
over such matters.

 

If you are in agreement with the terms of this letter, please indicate that
acceptance by signing below. Keep one original for your files and return the
other to me. To the extent that the content of this letter conflicts in any way
with previous written or oral communication between you, me or any other
representatives of The St. Paul Travelers Companies, Inc., the content of this
letter will control and take precedence over such previous communication.

 

3

--------------------------------------------------------------------------------


 

Entered into this 29th day of April, 2005.

 

 

 

WILLIAM HEYMAN

THE ST. PAUL TRAVELERS
COMPANIES, INC.

 

 

 

 

   /s/ William H. Heyman

 

By:

   /s/ John P. Clifford

 

 

 

 

 

Its:

   4/29/05   SVP- HR

 

 

4

--------------------------------------------------------------------------------